          Case: 3:20-cv-00049-jdp Document #: 35 Filed: 05/15/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN


    BRANDON D. BRADLEY, SR., a.k.a.
    BRITTNEY HARDAWAY BRADLEY,

                                 Plaintiff,                               ORDER
           v.
                                                                        20-cv-49-jdp
    DANE CO. SHERIFF’S DEPT.,

                                 Defendant.


    BRANDON D. BRADLEY, SR.,

                                 Plaintiff,
                                                                          ORDER
           v.
                                                                        20-cv-50-jdp
    DANE CO. SHERIFF’S DEPT.,

                                 Defendant.


         Pro se plaintiff Brandon D. Bradley, Sr., also known as Brittney Hardaway Bradley, has

filed two lawsuits against defendant Dane County Sheriff’s Department. These cases involve

two different periods of confinement in the Dane County jail, one in 2017 and one in 2019.

But they overlap extensively, so I screened them together. Dkt. 30.1 I dismissed both

complaints because they did not comply with the Federal Rules of Civil Procedure, and I invited

Bradley to file amended complaints. Shortly after I issued that order, Bradley moved to amend

both complaints. Case No. 20-cv-49, Dkt. 31; Case No. 20-cv-50, Dkt. 30. Bradley’s amended

complaints are dated only one day after I issued my screening order, so I conclude that Bradley

had not yet received my order when she drafted her proposed complaints.



1
    Unless otherwise noted, all docket citations are to the ’49 case.
        Case: 3:20-cv-00049-jdp Document #: 35 Filed: 05/15/20 Page 2 of 2



       Bradley has already submitted amended complaints in both cases, so she may only

amend her complaints with my permission. Fed. R. Civ. P. 15(a)(2). Bradley's proposed

complaints suffer from the same problems I identified in my screening order. So amendment

would be futile, and I will deny her requests for leave to amend. See Foman v. Davis, 371 U.S.

178, 182 (1962) (futility of amendment is ground to deny request for leave to amend). Bradley

should submit new amended complaints as described in my screening order.

       I also note that Bradley has filed complaints regarding both periods of incarceration in

both of these cases. In the ’49 case, her initial complaint, Dkt. 1, describes the 2017 period,

but her first and second amended complaints, Dkt. 27 and Dkt. 31, describe the 2019 period.

And in the ’50 case, her initial complaint and first amended complaint, Dkt. 1 and Dkt. 26,

describe the 2019 period, but her second amended complaint, Dkt. 30, describes the 2017

period. Bradley has several open cases in this court, and it is her responsibility to ensure that

she files her motions and documents in the correct cases. Bradley should address the 2017

period in the ’49 case and the 2019 period in the ’50 case.



                                            ORDER

       IT IS ORDERED that plaintiff’s motions for leave to submit amended complaints,

Dkt. 31 in the ’49 case and Dkt. 30 in the ’50 case, are DENIED.

       Entered May 15, 2020.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge




                                               2
